DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “detection signal” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
     For example, FIG. 3 illustrates a plurality of un-named signals output from the timgin control circuit but the specification only mentions one detection signal controlling the selector, FIFO, and output circuit.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The disclosure is objected to because of the following informalities:

Regarding [0014]:  Change “flush memories” to “flash memories”.
Regarding [0032]:  Change “a memory controller 1” to “the memory controller 1”
Regarding [0041]:  Change “the inspection patter” to “an inspection pattern”.
Regarding [0044]:  Change “objects to be inspected in a connection state” to “objects to be inspected in regards to a connection state”.
Regarding [0045]:  The paragraph discloses “a detection signal” but such a signal is not identified in FIG. 3.
Regarding [0047]:  If by “when a detection signal is given” Applicant means “in response to a detection signal” then it is suggested to state this explicitly.
Regarding [0049]:  Change “The chip address CADD is set to a value which identify each non-volatile memory chip 2.” To “Each chip address CADD is set to a value that identifies a respective volatile memory chip 2.”.



  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  The term “terminal levels” is indefinite.  One needs to know levels of what.  The term “terminal level” is not a standard term in the art.  
     Furthermore, the phrase “a memory configured to store latch data based on a chip address which identifies the semiconductor chip and a plurality of terminal levels corresponding to the plurality of terminals based on the detection signal” is indefinite.  The reader does not definitely know if the act of storing is based on a chip address or the latch data are based on the chip address.  Then since commas were not used, it is not definite as to whether the chip address identifies both the semiconductor 

1. A semiconductor device capable of monitoring a connection state of a plurality of terminals 
     a selector configured to acquire, based on a detection signal, a plurality of terminal logic levels of a plurality of respective terminals on the semiconductor chip to which an inspection pattern is inputted 
     a memory configured to store, based on the detection signal, latch data comprising bits from, which identifies the semiconductor chip, and bits corresponding to the [[a]] plurality of terminal logic levels of 
     an output circuit configured to read, based on the detection signal, a plurality of pieces of the latch data corresponding to the inspection pattern from the memory  the latch data; and

detecting an edge of a clock inputted during an inspection mode and configured to
activate the selector, the memory, and the output circuit.

2. The semiconductor device according to claim 1, wherein the selector is
configured to acquire respective terminal logic levels of a plurality of control terminals as
the plurality of terminal logic levels 

4. The semiconductor device according to claim 1, wherein 
     the timing control circuit is configured to output a signal of a cycle corresponding to a cycle of the clock as the detection signal,
     the selector is configured to acquire the terminal logic levels 
detection signal, and 
     the memory is a first-in first-out memory which is configured to sequentially
store and output a terminal logic level, which the selector acquires, and the chip address as the latch data at a cycle of the detection signal.

7. The semiconductor device according to claim 1, wherein the memory is
configured to store a number of  equal to [[as]] a number of terminals through which the selector acquires the plurality of terminal logic levels.

8. The semiconductor device according to claim 1, wherein a number of bits of

terminal logic level and a number of bits of the chip address.

10. The semiconductor device according to claim 1 further comprising a plurality
of different semiconductor chips, wherein terminals on the different semiconductor chips are connected to each other in common.

11.  The semiconductor device according to claim 10, wherein
     input and output terminals on the different semiconductor chips are connected
to each other in common and,
     the output circuit is configured to output the plurality of pieces of latch data
via input and output terminals on the different semiconductor chips, and set the input and output terminals from which the latch data is outputted for each of the different semiconductor chips.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827